DETAILED ACTION
Response to Amendment
1.	Applicant’s amendments to the specification and claims 1, 3-4, 7-8, 12-14, and 21 have overcome every objection and 35 U.S.C. 112 rejection previously set forth against the specification and the recited claims in the Non-Final Office Action mailed 04/08/2022. The cancellation of claims 9-11 and 15-19 and the presentation of claims 32-42 is also acknowledged.
Response to Arguments
2.	All arguments considered were filed 07/05/2022.
Applicant’s arguments, see pg. 10 (lines 6-15), with respect to objections to the drawings and specification have been fully considered and are persuasive. Accordingly, all objections to the drawings and specification have been withdrawn. 
Applicant’s arguments, see pg. 10 (lines 16-18), with respect to claim objections have been fully considered and are persuasive. Accordingly, all objections to the claims have been withdrawn. 
Applicant’s arguments, see pgs. 10 (line 19) - 15 (line 3), with respect to claim rejections under 35 U.S.C. 102 and 35 U.S.C. 103 have been fully considered and are persuasive. Accordingly, all claim rejections under 35 U.S.C. 102 and 35 U.S.C. 103 have been withdrawn. 
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with William English on 08/12/2022.
The application has been amended as follows: 
In claim 7 (line 3), “longitudinal elements” has been amended to read --a plurality of longitudinal elements--.
In claim 8 (line 3), “openings that” has been amended to read --openings, wherein the valve members--.
In claim 21 (line 5), “the apparatus” has been amended to read --the lubricant apparatus--.
In claim 21 (line 8), “the apparatus” has been amended to read --the lubricant apparatus--.
In claim 41 (line 1), “interior” has been amended to read --interior of the housing--.
	The following additional examiner’s amendments have been made to clarify the antecedent basis for “the rectum” in claim 21 and “a rectum” in claim 32: 
In claim 1 (line 6), “such that the distal surface may be placed against the patient around the rectum” has been amended to read --such that the distal surface is configured to be placed against the patient around the rectum--.
In claim 21 (line 11), “the rectum” has been amended to read --a rectum--.
In claim 32 (line 2), “a rectum” has been amended to read --the rectum--.
REASONS FOR ALLOWANCE
Claim(s) 1-8, 12-14, 21, and 32-42 is/are allowed. 
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, Levey discloses an apparatus for lubricating a medical device being introduced into a patient’s body comprising a housing including a proximal surface including a proximal opening, a distal surface including a distal opening, a channel extending between the proximal and distal openings, wherein the distal surface surrounds the distal opening to define a distal-most surface of the housing such that the distal surface may be placed against the patient, and a lubricant within an interior of the housing such that the medical device inserted through the channel receives the lubricant on an outer surface thereof before introduction into the patient’s body, wherein the lubricant comprises petroleum-based jelly. However, Levey fails to disclose the medical device is being introduced into a rectum or adhesive or tacky material surrounding the distal opening. 
	Foley discloses an apparatus for lubricating a medical device being introduced into a patient’s body comprising a housing including a proximal surface including a proximal opening, a distal surface including a distal opening, a channel extending between the proximal and distal openings, wherein the distal surface surrounds the distal opening to define a distal-most surface of the housing such that the distal surface may be placed against the patient, and a lubricant within an interior of the housing such that the medical device inserted through the channel receives the lubricant on an outer surface thereof before introduction into the patient’s body, wherein the lubricant comprises water. However, Foley fails to disclose the medical device is being introduced into a rectum, adhesive or tacky material surrounding the distal opening, or that the lubricant is a jelly.
Regarding claim 21, Levey discloses a method for introducing a medical device into a body passage of a patient’s body, comprising providing a lubricant apparatus including a proximal surface including a proximal opening, a distal surface including a distal opening, a channel communicating with the proximal and distal openings, and including lubricant within an interior of the lubricant apparatus; introducing a distal end of a medical device into and through the channel, whereupon lubricant from the interior of the lubricant apparatus is applied to an outer surface of the medical device; and introducing the distal end of the medical device into the body passage to perform a procedure, such that at least some of the lubricant is applied to the outer surface of the medical device as the medical device passes through the channel and into the body passage. However, Levey fails to disclose placing the distal surface against the patient's skin around the body passage or an adhesive or tacky material surrounding the distal opening to secure the distal surface around a rectum.
	Foley discloses a method for introducing a medical device into a body passage of a patient’s body, comprising providing a lubricant apparatus including a proximal surface including a proximal opening, a distal surface including a distal opening, a channel communicating with the proximal and distal openings, and including lubricant within an interior of the lubricant apparatus; introducing a distal end of a medical device into and through the channel, whereupon lubricant from the interior of the lubricant apparatus is applied to an outer surface of the medical device; and introducing the distal end of the medical device into the body passage to perform a procedure, such that at least some of the lubricant is applied to the outer surface of the medical device as the medical device passes through the channel and into the body passage. However, Foley fails to disclose placing the distal surface against the patient's skin around the body passage or an adhesive or tacky material surrounding the distal opening to secure the distal surface around a rectum.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHOEBE ANNE STATON whose telephone number is (571)272-7669. The examiner can normally be reached M-R, 7:00 AM - 6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on 571-272-3383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/P.A.S./Examiner, Art Unit 3783                                                                                                                                                                                                        /BHISMA MEHTA/Supervisory Patent Examiner, Art Unit 3783